MEMORANDUM **
Zoltán Kiss appeals from the district court’s summary judgment in favor of the City of Santa Clara and its police officers in his 42 U.S.C. § 1983 action alleging false arrest and malicious prosecution. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Hart v. Parks, 450 F.3d 1059, 1065 n. 4 (9th Cir. 2006), we affirm.
The district court properly concluded that Kiss failed to raise a triable issue of fact as to whether Officer Pilger lacked probable cause to arrest Kiss. See id. at 1065-66 (probable cause exists when the facts and circumstances within the officer’s knowledge and of which he had reasonably trustworthy information were sufficient to warrant a prudent person believing that the plaintiff had committed an offense). Once probable cause has been established, the police are neither required to “investigate independently every claim of innocence,” nor compelled “by the Constitution to perform an error-free investigation of such a claim.” Baker v. McCollan, 443 U.S. 137, 145-46, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979).
The district court also properly concluded that Kiss failed to raise a triable issue of fact as to whether Detective Nikolai provided prosecutors with false, misleading or incomplete information “for the purpose of denying [him] equal protection or another specific constitutional right.” Freeman v. City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir.1995).
The Clerk shall file the reply brief received on December 19, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.